Case 1:19-cv-05650-PAE Document 29 Filed 10/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ISAAC E. ASH,
Plaintiff, 19-cv-05650 (PAE)

~apainst-

MAGLAN CAPITAL HOLDINGS LLC,
MAGLAN CAPITAL LP, MAGLAN
DISTRESSED FUND LP, DAVID D. TAWIL,
SHLOMO AZARBAD and JOSEPH J. SITT,

Defendants.

 

STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii), and
upon agreement of counsel for all parties, Plaintiff Isaac E. Ash hereby discontinues this action

against Defendant Joseph J. Sitt only, with prejudice, and without costs to either party.

Dated: New York, New York
October 18, 2019

GUSRAE KAPLAN NUSBAUM PLLC

» LAK

Martin H. Kaplan
120 Wall Street, 25" Floor
New York, NY 10005
(212) 269-1400
mkaplan(@eusraekaplan.com
Attorneys for Plaintiff
/2220580.3

Case 1:19-cv-05650-PAE Document 29 Filed 10/18/19 Page 2 of 2

SCHWARTZ SLADKUS REICH
GREENBERG ATLAS LLP

LOSS. MS

Stephen H. Orel
Attorneys for Defendants Maglan Capital
Holdings LLC, Maglan Capital LP, Maglan
Distressed Fund LP. David D. Tawil, Shlomo
Azarbad and Joseph Sitt
444 Madison Avenue
New York, New York 10022
Tel.: (212) 743-7048
Fax: (212) 743-7001

Email: sorel@ssrga,com
